department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list 00-c o ve ate attention legend corporation a corporation b corporation c plan u planv plan w plan x plan y plan z dear this is in response to your letter of date in which you requested a ruling on behalf of corporation a with respect to deductibility of contributions under sec_404 of the internal_revenue_code the code’ a letter dated date supplemented the request page corporations a b and c are engaged in the business of - - common parent of a controlled_group_of_corporations that includes corporations b and c that files a consolidated federal_income_tax return on a calendar-year basis corporations a b and c collectively maintain plans u v w x y and z all of which are qualified under sec_401 of the code corporation a is the plan u is a profit sharing plan that covers all or most common_law employees of corporations a b and c plan v a defined_benefit_plan that generally covers employees of corporations a and b was recently converted to a cash_balance_plan employees who were participants in plan v as of the date of the conversion are grandfathered and may continue to accrue a traditional defined benefit for from the date of the conversion also participants in plan u all employees who participate in the plan v are in connection with the transfer of the business units in which they worked employees of corporation c participate in plan u and plan w which is a money_purchase_pension_plan sponsored by corporation c there are however two'groups of former employees of corporation a who became employees of corporation c during to corporation c and who remain participants in plan v pursuant to plan v these employees who were transferred to corporation c before the date of the cash balance conversion continue to accrue additional benefits under plan v attributable to their compensation from corporation c currently there are such employees who accrue benefits under plan v remain active participants in plan u and are also active participants in plan w in addition there is a smaller group of individuals who were employees of corporation c but who became employees of another subsidiary of corporation a that participates in the plans u and v these individuals are actively accruing benefits under the plans u and v and are entitled to future_benefits under plan w as well in addition corporation b sponsors three tax-qualified plans for its who are treated as employees under sec_7701 for purposes of who are statutory various rules relating to benefit plans ie those employees these three plans are plans x y and z plan x is a profit sharing plan plan y is a frozen defined_benefit_plan and plan z is a money_purchase_pension_plan while participation in plans x y z and participation in plans u v and w covering corporation a's common-law employees are generally mutually exclusive over the years a number of common-law employees have become number of currently approximately individuals who are entitled to benefits under either two or ail three of the plans of corporation b as well as plan u and plan v plan y was frozen effective contributions are still being made to this plan there are -y and plan v anda have become common-law employees as a result there are although plan y is frozen employer participants in both plan page corporation a will make the contributions to plans u and v that it is required to make under applicable provisions of the code and the terms of plans u and v to fund the benefits accruing thereunder in addition corporation a now proposes to contribute to plan v an amount equal to or approximately equal to the maximum amount that it can contribute on a fully deductible basis with respect to each plan contributions made to such plan will not exceed the amount deductible with respect to the plan under sec_404 or sec_404 as applicable for the taxable_year ending date in addition corporation a represents that the total amount contributed to plans u v w x y and z for the plan years will not exceed percent of the aggregate compensation within the meaning of sec_404 paid_or_accrued during the taxable_year to the participants under plans u v w x y and z based on the foregoing facts information and representations you request a ruling that in determining the total amount that will be deductible under sec_404 with respect to contributions made for the percent limit under sec_404 will be applied with respect to plans u v w x y and z by reference to the contributions to all the plans and the compensation paid to all participants in those plans sec_404 of the code provides generally that contributions paid_by an employer to a qualified_pension or profit-sharing_plan will be deductible under sec_404 in the taxable_year when paid if they would otherwise be deductible under the code provided that the amount of the contributions does not exceed the limits set forth in sec_404 sec_404 sets forth the limits generally applicable to contributions to pension plans sec_404 specifies the limits generally applicable to defined contribution plans which includes profit-sharing_plans and except as otherwise provided by the service defined contribution plans subject_to sec_412 eg money purchase pension plans sec_404 of the code provides that if amounts are deductible in connection with one or more defined contribution plans and one or more defined benefit plans or in connection with trusts or plans described in two or more of the foregoing paragraphs of sec_404 the total amount deductible in a taxable_year under the plans shall not exceed the greater of i percent of the compensation_otherwise_paid_or_accrued during the taxable_year to the beneficiaries under the plans or ii the amount of the contributions made to or made under the defined benefit plans to the extent such contributions do not exceed the amount of employer contributions necessary to satisfy the minimum_funding_standard provided by sec_412 with respect to any such defined benefit plans for the plan_year which ends with or within such taxable_year or for any prior plan_year sec_1_404_a_-13 of the income_tax regulations states that page the provisions of sec_404 a apply only to deductions for overlapping trusts or plans ie for all trusts or plans for which deductions are allowable under sec_404 or except any trust or plan for which deductions are allowable under sec_404 a or and which does not cover any employee who is also covered under a_trust for which deductions are allowable under sec_404 and any trust for which deductions are allowable under sec_404 and which does not cover any employee who is also covered under a_trust or plan for which deductions are allowable under sec_404 or the limitations under sec_404 for any taxable_year of the employer are based on the compensation_otherwise_paid_or_accrued during the year by the employer to all employees who in such year are beneficiaries of the funds accumulated under one or more of the overlapping trusts or plans sec_414 provides in part that with respect fo a plan adopted by more than one member of a controlled_group_of_corporations the applicable limitations of sec_404 shall be determined as if all controlled_group members adopting the plan were a single employer and allocated to each controlled_group member in accordance with regulations no regulations have been issued defining such an allocation process sec_404 of the code provides that deductions for contributions to multiple trusteed_plans at least one of which is a defined_benefit_plan or is subject_to sec_404 and at least one of which is a defined_contribution_plan or is subject_to sec_404 are limited to percent of the compensation_otherwise_paid_or_accrued during the taxable_year to the beneficiaries under such plans many of the participants in plan u a defined_contribution_plan that is subject_to the limits of sec_404 are also participants in the plan v a defined_benefit_plan that is subject_to the limits of sec_404 plan w is also a plan that overlaps with plans u and v as a result of the transfer of employees from corporation a to corporation c in who accrue benefits under all three plans and the transfer of some corporation c employees to corporation a who accrue benefits under plans u and v while retaining accounts under plan w that is corporation c and corporation a employees who are covered under plan v and plan w cause these plans to be overlapping plans sec_404 provides that sec_404 is not applied to reduce the deductions under sec_404 or only if no employee is a beneficiary under more than trust accordingly because the plan v and plan w are overlapping plans and all of the participants of these two plans also participate in plan u these three plans are overlapping plans within the meaning of sec_404 of the code similarly all of the participants in the plan x a profit sharing plan which is subject_to the limits of sec_404 are participants in plan y a frozen defined_benefit_plan page and or the plan z a money purchase plan in plan z which is also subject_to sec_404 are participants in plan y because plan y is subject_to the limits of sec_404 and because it covers participants who are also covered by one or two plans subject_to the limits of sec_404 these three plans are subject_to sec_404 and are overlapping plans as defined in the applicable treasury regulation in addition a majority of the participants accordingly we conclude based on the foregoing facts information and representations that in determining the total amount that will be deductible under sec_404 with respect to contributions made for the percent limit under sec_404 will be applied with respect to the plans u v w x y and z by reference to the contributions to all the plans and the compensation paid to all participants in those plans this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this ruling is based on the assumption that all applicable plans will at all times relevant to the transactions described above remain qualified under sec_401 of the code a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call kerereererererkereerere id hh eee at ree kkk not a toll free number sincerely yours prana fr frances v sloan manager tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of ruling cc
